Citation Nr: 0104358	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  95-36 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD) and dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1994 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD and dysthymia were denied.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2. The veteran is diagnosed with PTSD and his PTSD has been 
medically attributed to his service in Vietnam.

3. The veteran's statements regarding his actions in Vietnam 
are credible and consistent with military historical evidence 
regarding the operations of his unit of assignment.


CONCLUSION OF LAW

The evidence is in equipoise, and thus giving the benefit of 
the doubt to the veteran, an acquired psychiatric disorder, 
to include post-traumatic stress disorder and dysthymia, was 
incurred during active military service. 38 U.S.C.A. §§ 1110, 
1112, 1113, 1153 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In the present case, the evidence shows that the veteran was 
afforded a VA examination for compensation and pension 
purposes in June 2000.  In addition, his alleged stressors 
were reported in his written statements and his medical 
records. The RO has requested that the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
[formerly the U.S. Army and Joint Services Environmental 
Support Group (ESG)] verify the alleged in-service stressors, 
and USASCRUR has provided a response.  In addition, the 
veteran has not alleged that any records of probative value 
that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that the duty to assist the 
veteran has been satisfied.

Service connection for PTSD, as amended in June 1999, but 
effective from March 1997, requires (1) medical evidence 
diagnosing the condition in accordance with current DSM-IV 
criteria, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).  

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related to 
combat, the veteran's lay testimony regarding his inservice 
stressors must be corroborated by credible evidence.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  However, after-the-
fact medical evidence cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  Accordingly, service connection may not be 
granted for PTSD based on a diagnosis unsupported by credible 
evidence of an inservice stressor.  On the other hand, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.304(f) (2000).  If 
the veteran is found to have engaged in combat with the 
enemy, then (and only then), his testimony regarding alleged 
stressors must be accepted as conclusive and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," that is, credible, and "consistent with 
the circumstance, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A claimant's 
assertions that he or she engaged in combat with the enemy 
are not sufficient, by themselves, to establish this fact.  
The record must first contain recognized military citations 
or other supportive evidence to establish that he engaged in 
combat with the enemy.

A review of the pertinent evidence of record shows that the 
veteran served in Vietnam as a personnel accounting 
specialist at the Data Service Center, at Army Headquarters.  
While the evidence does not show that he received decorations 
for combat infantry duty or for being wounded, the veteran 
identified frequent mortar and rocket attacks as stressors.  
Unit reports from USASCRUR indicate enemy rocket and gunfire 
attacks on Long Binh during the time that the veteran was 
stationed at the base.  

In addition, the veteran reported on several occasions that 
an RPG round killed his executive officer (XO) in February or 
March 1968 while defending the perimeter of Long Binh Post.  
While the evidence does not indicate with specificity the 
name of the veteran's XO, morning reports indicate that a Lt. 
Colonel serving in the veteran's unit was killed by hostile 
gunfire in February 1968.  In addition, a report of 
casualties received from USASCRUR indicated that the 
aforementioned officer died of a fragment wound while 
defending a bunker line during a hostile RPG attack. 

The Board concludes that the veteran's statements are 
consistent with his duties as described in unit histories 
provided by USASCRUR, and that in the performance of his 
duties he likely encountered many stressful events.

Additionally, VA medical records show a current diagnosis of 
PTSD and dysthymia resulting from his active service in 
Vietnam.  In June 2000, the veteran was afforded a VA PTSD 
examination.  During the interview, the veteran related to 
the examiner, inter alia, being subjected to enemy fire as 
well as incoming missiles and mortars and seeing a bunker 
blow up killing two soldiers.   The examiner diagnosed post-
traumatic stress disorder.  

The Board concludes that the objective evidence of record 
indicates that the veteran has PTSD that has been medically 
linked to his service in Vietnam.  The Board finds his 
statements regarding his stressors of exposure to rocket and 
mortar attacks and the death of his XO credible and supported 
by the information provided by USASCRUR.  Accordingly, a 
grant of service connection for PTSD is in order.


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD) and dysthymia, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

